Case 15-17780        Doc 61     Filed 11/02/18     Entered 11/02/18 12:53:06          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 17780
         Linda Groves-Bates

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/20/2015.

         2) The plan was confirmed on 07/27/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 05/11/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 41.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $24,217.28.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-17780             Doc 61         Filed 11/02/18    Entered 11/02/18 12:53:06                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $8,057.15
           Less amount refunded to debtor                                $180.71

 NET RECEIPTS:                                                                                            $7,876.44


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,890.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $321.91
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,211.91

 Attorney fees paid and disclosed by debtor:                         $400.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 1ST FINL INVSTMNT FUND                  Unsecured         191.00           NA              NA            0.00       0.00
 Aarons Sales And Lease Ownership        Unsecured           0.00           NA              NA            0.00       0.00
 Advocate Masonic Med                    Unsecured         344.00           NA              NA            0.00       0.00
 Americredit Financial Ser Inc           Secured       23,752.00     23,449.78        23,449.78           0.00       0.00
 ATG Credit LLC                          Unsecured          15.00           NA              NA            0.00       0.00
 Atlas Acquisitions LLC                  Unsecured           0.00        650.00          650.00          57.01       0.00
 Atlas Acquisitions LLC                  Unsecured           0.00        590.00          590.00          51.75       0.00
 Bank Of America                         Unsecured         450.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      6,490.32       6,580.75        6,580.75        574.89        0.00
 CMRE Financial Services, Inc.           Unsecured         389.00           NA              NA            0.00       0.00
 Commonwealth Edison Company             Unsecured      1,000.00       1,292.26        1,292.26        112.89        0.00
 Creditors Protection                    Unsecured         312.00           NA              NA            0.00       0.00
 Debt Recovery Solutions                 Unsecured         514.00           NA              NA            0.00       0.00
 Enhanced Recovery                       Unsecured      1,674.00            NA              NA            0.00       0.00
 Grant & Weber Inc                       Unsecured         898.00           NA              NA            0.00       0.00
 Great Plains Lending                    Unsecured         300.00           NA              NA            0.00       0.00
 Harris & Harris Ltd                     Unsecured         344.00           NA              NA            0.00       0.00
 Internal Revenue Service                Unsecured           0.00         95.00           95.00           0.00       0.00
 Internal Revenue Service                Priority       2,433.44       2,113.51        2,113.51      2,113.51        0.00
 Internal Revenue Service                Priority            0.00      1,805.00        1,805.00        134.72        0.00
 Internal Revenue Service                Unsecured           0.00        180.59          180.59          15.84       0.00
 M3 Financial Services, Inc.             Unsecured          15.00           NA              NA            0.00       0.00
 MED 1 CARE PLUS                         Unsecured          53.00           NA              NA            0.00       0.00
 Med1 02 Medical Payment Data            Unsecured         132.00           NA              NA            0.00       0.00
 MED1 02 PREMIER PLAN                    Unsecured         312.00           NA              NA            0.00       0.00
 MED1 02 Presence St. Mary Elizabeth     Unsecured         566.00           NA              NA            0.00       0.00
 Merchants Credit Guide                  Unsecured          52.00           NA              NA            0.00       0.00
 Midnight Velvet                         Unsecured         407.00        407.15          407.15          35.71       0.00
 NCNS                                    Unsecured         695.00           NA              NA            0.00       0.00
 Peoples Energy Corp                     Unsecured      6,409.50       6,504.25        6,504.25        568.21        0.00
 Robert Hansen DDS #3                    Unsecured         100.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-17780        Doc 61   Filed 11/02/18    Entered 11/02/18 12:53:06                  Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim           Claim        Claim         Principal       Int.
 Name                            Class    Scheduled        Asserted     Allowed          Paid          Paid
 Sprint                       Unsecured         837.33             NA             NA           0.00        0.00
 Sure Advance                 Unsecured         500.00             NA             NA           0.00        0.00
 United Cash Loans            Unsecured         300.00             NA             NA           0.00        0.00
 US Cellular                  Unsecured         600.00             NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                            Claim           Principal                 Interest
                                                          Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                   $0.00                    $0.00               $0.00
       Mortgage Arrearage                                 $0.00                    $0.00               $0.00
       Debt Secured by Vehicle                       $23,449.78                    $0.00               $0.00
       All Other Secured                                  $0.00                    $0.00               $0.00
 TOTAL SECURED:                                      $23,449.78                    $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00             $0.00                   $0.00
        Domestic Support Ongoing                             $0.00             $0.00                   $0.00
        All Other Priority                               $3,918.51         $2,248.23                   $0.00
 TOTAL PRIORITY:                                         $3,918.51         $2,248.23                   $0.00

 GENERAL UNSECURED PAYMENTS:                         $16,300.00            $1,416.30                   $0.00


 Disbursements:

          Expenses of Administration                          $4,211.91
          Disbursements to Creditors                          $3,664.53

 TOTAL DISBURSEMENTS :                                                                         $7,876.44




UST Form 101-13-FR-S (9/1/2009)
Case 15-17780        Doc 61      Filed 11/02/18     Entered 11/02/18 12:53:06            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
